Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 9 currently depends from itself. It is not clear which claim applicant intended claim 9 to depend from. Claim 9 refers back to “the alignment member” so it could depend from any of claims 2-8. 
Appropriate correction and clarification are required in order for claim 9 to be further examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nekola (US 4,609,204).
Nekola discloses:
1. A stabilizer (14) for a vehicle (5; figure 1), the stabilizer comprising: 
an actuator assembly (figure 4) configured to be coupled to a chassis (6) of the vehicle (figures 1-4), wherein the actuator assembly is selectively repositionable between an extended position (figure 4) and a retracted position (figures 2-3) to reconfigure the stabilizer between a lifting configuration and a storage configuration (figures 1-4); and 
a ground pad (72) coupled to the actuator assembly, the ground pad having a bottom surface configured to engage a support surface below the chassis (figures 1, 4), 
wherein when the stabilizer is in the lifting configuration, the bottom surface of the ground pad engages the support surface (figures 1, 4), and when the stabilizer is in the storage configuration, the ground pad is not in contact with the support surface (figures 2,3).  
2. The stabilizer of Claim 1, further comprising an alignment member (80) configured to be coupled to at least one of the actuator assembly or the chassis, wherein the ground pad is rotatable relative to the actuator assembly (figures 1-4), and wherein the alignment member is configured to selectively limit rotation of the ground pad relative to the actuator assembly.  
3. The stabilizer of Claim 2, wherein the ground pad is rotatable relative to the actuator assembly about a substantially vertical axis (@ 60; figures 2, 4).  
4. The stabilizer of Claim 3, wherein the alignment member (80) is configured to limit rotation of the ground pad (72) relative to the actuator assembly based on a position of the actuator assembly (figures 2, 4).  
5. The stabilizer of Claim 4, wherein the stabilizer is selectively reconfigurable into a partially extended configuration (any point between the fully retracted position in figure 2 in the fully extended position of figure 4) between the storage configuration (figure 2) and the lifting configuration (figure 4), wherein the ground pad can be freely rotated when the stabilizer is in the partially extended configuration (ground pad can be rotated up to and through the partially extended configuration once 72 is lifted off the ground) and wherein the alignment member is configured to limit rotation of the ground pad when the stabilizer is in the storage configuration (80 helps hold the position of 40 and therefore 72).  
6. The stabilizer of Claim 5, wherein the actuator assembly moves the ground pad vertically relative to the chassis when moved from the extended position (figure 4) to the retracted position (figure 3), and wherein the alignment member is coupled to the actuator assembly (figures 2, 4).  
7. The stabilizer of Claim 6, wherein the alignment member (80) is a first alignment member, further comprising a second alignment member (40, 70) coupled to the ground pad (figure 4), and wherein the first alignment member is configured to engage the second alignment member to limit rotation of the ground pad (rotation with respect to the chassis, figures 2-4).  
8. The stabilizer of Claim 5, wherein the actuator assembly moves the ground pad laterally relative to the chassis when moved from the extended position the retracted position (figures 2-4, 6), and wherein the alignment member is configured to be coupled to the chassis (figure 4).  
10. The stabilizer of Claim 4, wherein the alignment member (80) is configured to rotate the ground pad toward a storage orientation when the actuator assembly is moved toward the retracted position (figure 2).  
11. The stabilizer of Claim 1, wherein the actuator assembly is a first actuator assembly (hydraulics w/in 70), the extended position is a first extended position (figure 4), and the retracted position is a first retracted position (figure 4 but with ground pad 72 raised/not yet lowered), further comprising a second actuator assembly (22, 24) coupled to the first actuator assembly (figure 4), wherein the second actuator assembly is selectively repositionable between a second extended position (figure 4) and a second retracted position (figures 2, 3) to reconfigure the stabilizer between the storage configuration and the lifting configuration (figures 1-4), and wherein the second actuator assembly is configured to move the first actuator assembly relative to the chassis when moved between the second extended position and the second retracted position (figures 1-4).  
12. The stabilizer of Claim 1, wherein the ground pad is selectively rotatable relative to the actuator assembly between a first orientation (figure 4) and a second orientation (figures 2,3), and wherein the bottom surface of the ground pad is oriented substantially parallel to a horizontal plane in both the first orientation and the second orientation (figures 1-4).  
13. The stabilizer of Claim 12, wherein the first orientation (figure 4) of the ground pad is rotationally offset relative to the second orientation (figures 2,3) of the ground pad about an axis of rotation (@60), and wherein a distance between the axis of rotation and an outer perimeter of the ground pad varies along the outer perimeter (see below).

    PNG
    media_image1.png
    579
    438
    media_image1.png
    Greyscale

Annotated Figure 2 of Nekola above identifies three examples of varied distance between the axis of rotation (@60) and an outer perimeter of the ground pad. 
14. The stabilizer of Claim 12, wherein the ground pad is rotatably coupled to the actuator assembly such that the ground pad is rotatable about an axis of rotation (@60) relative to the actuator assembly between the first orientation and the second orientation (figures 2,4), and wherein the axis of rotation is substantially vertical (figures 2,4).  
15. A vehicle (figure 1) comprising: 
a chassis (6; figures 1-4); 
a plurality of tractive assemblies (15) coupled to the chassis (figures 1-4); and 
a stabilizer, comprising: 
an actuator assembly coupled to the chassis (figure 4), wherein the actuator assembly is selectively repositionable between an extended position (figure 4) and a retracted position (figures 2, 3) to reconfigure the stabilizer between a lifting configuration (figure 4) and a storage configuration (figures 2,3); and 
a ground pad (72) coupled to the actuator assembly, the ground pad having a bottom surface configured to engage a support surface below the chassis (figures ,4), 
wherein the ground pad is selectively rotatable relative to the chassis about a substantially vertical axis (@60; figure 2,4).  
16. The vehicle of Claim 15, further comprising an alignment member (80) coupled to at least one of the actuator assembly or the chassis (figure 4), and wherein the alignment member is configured to selectively limit rotation of the ground pad relative to the chassis based on a position of the actuator assembly (figure 2, 4).  
17. The stabilizer of Claim 16, wherein the alignment member is configured to rotate the ground pad toward a storage orientation when the actuator assembly is moved toward the retracted position (figure 2).  
19. The vehicle of Claim 15, wherein the actuator assembly is a first actuator assembly (22, 24), wherein the stabilizer further comprises a second actuator (40, 70, 80) assembly coupling the ground pad to the first actuator assembly (figure 4), wherein the first actuator assembly is configured to move the ground pad laterally relative to the chassis (figures 2-4), and wherein the second actuator assembly is configured to move the ground pad vertically relative to the chassis (via hydraulics within 70).  

20. A retrofit kit (14) for use with a stabilizer (12) of a vehicle (5; figure 1), the stabilizer including an actuator assembly (22, 24 of 12) having a first member (18 of 12) coupled to a chassis (6) of the vehicle (figures ) and a second member (30 of 12) that is selectively repositionable relative to the first member along an axis of extension (figures 1, 4, 6), the retrofit kit comprising: 
a ground pad (72 of 14) configured to be coupled to the actuator assembly (12 and 14 are coupled via the chassis 6) such that the ground pad is rotatable relative to the chassis about a substantially vertical axis (@60 of 14); 
a first alignment device (70 of 14) configured to be coupled to at least one of (a) the chassis (figures 1-4, 6) or (b) the first member (indirectly via chassis connection; figures 1-4, 6); and 
wherein the first alignment device (70 of 14) is configured to engage at least one of (a) the ground pad (via unnumbered rod of jack 70; figure 4) or (b) a second alignment device coupled to the ground pad when the actuator assembly is retracted such that the first alignment device rotates the ground pad about the substantially vertical axis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nekola as applied to claims 15-17 above, and further in view of Visser (US 3,981,514).
With respect to claim 18, Nekola discloses wherein the alignment member (40, cylinder 70, 80) is coupled to the chassis (note; the entire stabilizing assembly, and therefore all of its components, are coupled to the chassis; figures 1-4), but does not disclose the actuator assembly is configured to move a surface of the ground pad into engagement with the alignment member when the actuator assembly is moved toward the retracted position.
However, Visser teaches: wherein the actuator assembly (142) is configured to move a surface of the ground pad (36) into engagement with the alignment member (134) when the actuator assembly is moved toward the retracted position (figures 3-4), and wherein the surface of the ground pad is shaped to cause rotation of the ground pad relative to the chassis when the surface engages the alignment member (figures 3-4).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to configure the actuator assembly (hydraulics within 70) of Nekola, to pull the ground pad into engagement with the alignment member (pulling 72 up all the way into engagement with 70), as taught by Visser, so as to provide a more compact storage configuration and preventing accidental knocking or rotation of the ground pad when fully retracted.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634